                Case 1-20-41816-cec                Doc 16-5         Filed 05/06/20           Entered 05/06/20 15:43:22



Ted Donovan

From:                                      Ted Donovan <tdonovan@gwfglaw.com>
Sent:                                      Tuesday, May 05, 2020 11:14 AM
To:                                        'Ted Donovan'
Subject:                                   FW: 138-23 Queens Blvd




From: Bruce Lederman [mailto:blederman@dlpartnerslaw.com]
Sent: Thursday, April 02, 2020 9:17 AM
To: knash@gwfglaw.com; Brian Sampson; aalbstein@gwulaw.com
Subject: RE: 138-23 Queens Blvd

Thank you Kevin. (We will add you to the love fest next time around).




Bruce H. Lederman, Esq.
Partner
D'Agostino, Levine, Landesman,
Lederman, Rivera & Sampson, LLP
345 Seventh Avenue
23rd Floor
New York, New York 10001
Tel: (212) 564-9800, x419
Direct: (212) 564-1430
Direct fax: (646) 224-7246
Cell: (516) 551-0446
blederman@dlpartnerslaw.com
www.dlpartnerslaw.com

WARNING: FRAUD ALERT Hackers are targeting e-mails of attorneys in attempts to initiate fraudulent wire requests. If you receive any request
purporting to come from this office regarding wire instructions, you must confirm the request directly with me by telephone before you make any
transfer.

The information contained in this e-mail message is intended only for the personal and confidential use of the designated recipients named
herein. The message may be an attorney client communication, and as such is privileged and confidential. If the reader of this message is not the
intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this e-mail in
error, and that any review, dissemination, distribution or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by telephone or e-mail and delete the original message from your system and thereafter confirm its
deletion. Thank you.


From: knash@gwfglaw.com <knash@gwfglaw.com>
Sent: Wednesday, April 1, 2020 7:34 PM
To: Brian Sampson <bsampson@dlpartnerslaw.com>; aalbstein@gwulaw.com


                                                                         1
                Case 1-20-41816-cec                Doc 16-5         Filed 05/06/20           Entered 05/06/20 15:43:22


Cc: Bruce Lederman <blederman@dlpartnerslaw.com>
Subject: RE: 138-23 Queens Blvd

Sorry to interrupt the love fest but yes we are filing by April 7 and you do not have to get ready to tender. I think doran
sent you notice of the assignment earlier?

From: Brian Sampson <bsampson@dlpartnerslaw.com>
Sent: Wednesday, April 1, 2020 5:08 PM
To: aalbstein@gwulaw.com; Nash, Kevin <knash@gwfglaw.com>
Cc: Bruce Lederman <blederman@dlpartnerslaw.com>
Subject: RE: 138-23 Queens Blvd

The feeling is mutual!

Kevin – if you are serving us with papers by tomorrow, then it is moot but, if not, I need to start preparing to tender (i.e.,
preparing documents and arranging various parties and signatures from people who are in different parts of the
country). So if you are not serving us tomorrow, then please confirm by a separate/fresh email if you desire that you
acknowledge that my client does not have to go through the act of tendering in order to exercise its rights with respect
to exercising the 4/7 TOE closing.

Brian




Brian T. Sampson, Esq.
Partner
D'Agostino, Levine, Landesman,
Lederman, Rivera & Sampson, LLP
345 Seventh Avenue
23rd Floor
New York, New York 10001
Tel: (212) 564-9800, x420
Fax: (212) 564-9802
bsampson@dlpartnerslaw.com
www.dlpartnerslaw.com


WARNING: FRAUD ALERT Hackers are targeting e-mails of attorneys in attempts to initiate fraudulent wire requests. If you receive any request
purporting to come from this office regarding wire instructions, you must confirm the request directly with me by telephone before you make any
transfer.

The information contained in this e-mail message is intended only for the personal and confidential use of the designated recipients named
herein. The message may be an attorney client communication, and as such is privileged and confidential. If the reader of this message is not the
intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this e-mail in
error, and that any review, dissemination, distribution or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by telephone or e-mail and delete the original message from your system and thereafter confirm its
deletion. Thank you.


From: Andrew W. Albstein <aalbstein@gwulaw.com>
Sent: Wednesday, April 1, 2020 2:41 PM
To: Brian Sampson <bsampson@dlpartnerslaw.com>; Nash, Kevin <knash@gwfglaw.com>

                                                                         2
             Case 1-20-41816-cec           Doc 16-5       Filed 05/06/20      Entered 05/06/20 15:43:22


Cc: Bruce Lederman <blederman@dlpartnerslaw.com>
Subject: Re: 138-23 Queens Blvd

I received every courtesy I requested. Brian is a gentleman. Bruce, that's another story (kidding - I love him as well).
Andrew W. Albstein, Esq.
Goldberg Weprin Finkel Goldstein LLP
1501 Broadway, 22nd Floor
New York, NY 10036
Direct Dial: (212) 301-6970
Fax Number: (212) 730-4518
E-mail: aalbstein@gwfglaw.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used,
and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting,
marketing or recommending to another party any transaction or matter addressed herein.

From: Brian Sampson <bsampson@dlpartnerslaw.com>
Date: Wed, 1 Apr 2020 18:31:16 +0000
To: knash@gwfglaw.com<knash@gwfglaw.com>
Cc: 'Andrew W. Albstein, Esq.'<aalbstein@gwfglaw.com>; Bruce Lederman<blederman@dlpartnerslaw.com>
Subject: RE: 138-23 Queens Blvd

Kevin –

Everyone can reserve their rights and we don’t expect anyone to do otherwise. Feel free to respond to state in writing
that all rights are reserved but that you acknowledge that neither party is required to tender at this point to exercise its
rights under the contract. That is the only courtesy that we request and Andy will tell you that I extended him courtesies
on this matter and expect nothing more.

You can call me on my phone (917-751-0398) to discuss but this shouldn’t be too difficult. If you would rather prepare a
short stipulation to this effect then please do so.

Brian




Brian T. Sampson, Esq.
Partner
D'Agostino, Levine, Landesman,
Lederman, Rivera & Sampson, LLP
345 Seventh Avenue
23rd Floor
New York, New York 10001
Tel: (212) 564-9800, x420
Fax: (212) 564-9802
bsampson@dlpartnerslaw.com
www.dlpartnerslaw.com




                                                              3
                Case 1-20-41816-cec                Doc 16-5         Filed 05/06/20           Entered 05/06/20 15:43:22


WARNING: FRAUD ALERT Hackers are targeting e-mails of attorneys in attempts to initiate fraudulent wire requests. If you receive any request
purporting to come from this office regarding wire instructions, you must confirm the request directly with me by telephone before you make any
transfer.

The information contained in this e-mail message is intended only for the personal and confidential use of the designated recipients named
herein. The message may be an attorney client communication, and as such is privileged and confidential. If the reader of this message is not the
intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this e-mail in
error, and that any review, dissemination, distribution or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by telephone or e-mail and delete the original message from your system and thereafter confirm its
deletion. Thank you.


From: knash@gwfglaw.com <knash@gwfglaw.com>
Sent: Wednesday, April 1, 2020 3:25 PM
To: Brian Sampson <bsampson@dlpartnerslaw.com>
Cc: 'Andrew W. Albstein, Esq.' <aalbstein@gwfglaw.com>; Bruce Lederman <blederman@dlpartnerslaw.com>
Subject: RE: 138-23 Queens Blvd

Not the proper characterization of what was discussed. I gave you a call as a professional courtesy to save you from
working towards a closing to advise that it is our intention to address the issues in a chapter 11 case. I also advised that
the contract is being assigned to an affiliate which you acknowledged was permitted. Since the intention is to file prior
to April 7, I only intended to save you from undertaking additional work which would be stayed by the filing. Please do
not take this courtesy as an acknowledgement of anything or waiver of rights or defenses to the contract. Indeed there
is are real questions regarding the seller’s conduct here. Other than giving you a head’s up I do not agree with anything
in your letter so please stop the veiled threats. I expected better from you.

From: Brian Sampson <bsampson@dlpartnerslaw.com>
Sent: Wednesday, April 1, 2020 1:04 PM
To: knash@gwfglaw.com
Cc: Andrew W. Albstein, Esq. (aalbstein@gwfglaw.com) <aalbstein@gwfglaw.com>; Bruce Lederman
<blederman@dlpartnerslaw.com>
Subject: 138-23 Queens Blvd

Please see the attached letter.

Thank you,

Brian




Brian T. Sampson, Esq.
Partner
D'Agostino, Levine, Landesman,
Lederman, Rivera & Sampson, LLP
345 Seventh Avenue
23rd Floor
New York, New York 10001
Tel: (212) 564-9800, x420
Fax: (212) 564-9802
bsampson@dlpartnerslaw.com
www.dlpartnerslaw.com

                                                                         4
                Case 1-20-41816-cec                Doc 16-5         Filed 05/06/20           Entered 05/06/20 15:43:22



WARNING: FRAUD ALERT Hackers are targeting e-mails of attorneys in attempts to initiate fraudulent wire requests. If you receive any request
purporting to come from this office regarding wire instructions, you must confirm the request directly with me by telephone before you make any
transfer.

The information contained in this e-mail message is intended only for the personal and confidential use of the designated recipients named
herein. The message may be an attorney client communication, and as such is privileged and confidential. If the reader of this message is not the
intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this e-mail in
error, and that any review, dissemination, distribution or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by telephone or e-mail and delete the original message from your system and thereafter confirm its
deletion. Thank you.




                                                                         5
